 BERGERFURNITURE COMPANY415Berger Furniture Company and Paul K. BoppandVickieA.Huebner.Cases 14-CA-5214 and14-CA-5284June 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCHAND BROWNOn May 4, 1970, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitled con-solidated proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended that these allegations bedismissed.Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision with asupporting brief, and the Respondent filed cross-ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in these cases, andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner, except asmodified below.The Trial Examiner concluded that employeeVickie Huebner was discharged because she failedtomeet the required sales quota which had beennegotiated between the Union and the Respondentwithin the prescribed period of time, even though,as he further fount, the surrounding circumstancesclearly show that the Respondent welcomed thisopportunity to rid itself of a leading union ad-'We hereby correct the following inadvertent errors in the Trial Ex-aminer's Decision, which do not affect the conclusions therein or our adop-tion thereof In fn 18, Huebner's sales total for April 19, 1969, the date ofher discharge,was stated as amounting to $3,788 15, when in fact her salesfor that day totaled$2,129 90, and in the same footnote it is clear thatHuebner's sales amounted to $880 91 for the first week after the layoff andto $45 95 for the second week thereafter In addition, in sec C, 2, par 3,Gravois is mispelled In sec C, 4, par 5, it is clear that Warren Bergerherent.We find merit in the General Counsel's ex-ceptions to this finding.'As the Trial Examiner found, the Respondent feltbetrayed and harbored a deep-seated resentmenttoward its employees because they had voted forthe Union. Huebner, who was the union observer atthe election and who was looked upon by theRespondentas the unionsteward because she wasthe oldest employee in terms of service, was an ob-vious target for the expression of this resentment.On several occasions expressions of hostility andretaliationweremadetoHuebner by her super-visors.Moreover, although she had been employedby the RespondentsinceSeptember 1967, and hadon one occasion receivedan increase in wages andbenefits in order to persuade her toremainwith theRespondent, she became the object of constantcriticism of her work by the Respondent after theelection. It was this attitude on the part of theRespondent which ultimately led toHuebner'sdischarge.As the Trial Examiner found, the Respondenthad on March 24, 1969, discriminatorily laid off allof its employees including Huebner. As the result oftheUnion's threat to strike the Respondent,Huebner, and three other employees were recalledby the Respondent on March 31. At about 4:30p.m. on the last day of the third week following herreturn to employment, the Respondent notifiedHuebner that she was being discharged for failingto meet hersalesquota. A sales quota of $2,000 aweek for 3 consecutive weeks, or, as the recordshows, alternatively, of $6,000 for the entire 3-week period was established subsequent to thelayoff as a condition of employment at the sug-gestion of Union Representative Robert Kelly.While Huebner had had poor sales for the greaterpart of the 3-week period, on the day of herdischarge she had a sale amounting to over $2,000and at the time of her discharge her total sales forthe entire 3-week period amounted to $4,705.01.Huebner's workday, however, was not to terminateuntil9 p.m. that evening and there was a possibilitythat she could have made her quota during theremaininghours.Whether she would in fact havedone so is a matter of uncertainty. Respondent,however, did not wait to find out. We are per-suaded on all the evidence that the Respondent wasmotivated by a desire to rid itself of all the unionproponents, and particularly Huebner, because therather than Raymond Berger told Huebner she was discharged Finally, infn 19, the record showsthatprior to thelayoffBremelworkeduntil 9 p inon weekdays ratherthan to 9 30'Chairman Miller findsinsufficientevidence to establishthatHuebnerwas discharged for unlawful reasons, rather than for the reasons found bythe Trial Examiner He would, therefore,affirm theTrial Examiner's con-clusions as to Huebner184 NLRB No. 46 416DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent believed her to be the prime supporterof the Union, and that, motivated by that desire, itseized upon the asserted failure of Huebner to meether sales quota as a pretext to discharge her. It isapparent to us that but for her union activitiesHuebner would not have been discharged. Wetherefore find, contrary to the Trial Examiner, thatby discharging Huebner because of her union ac-tivities the Respondent violated Section 8(a)(3) ofthe Act.The Trial Examiner also found that during thethird week in April Warren Berger asked Huebnerwho was responsible for bringing the Union into thestore in the first instance, and sought to find out ifPaul Bopp was involved with the organizational ef-fort.Berger also at this time asked Huebner whatthe employees hoped to gain.In our opinion, thisinterrogation of Huebner as to the union activitiesof Respondent's employees,which served no legiti-mate business purpose,can only be regarded ascoercive when considered in the context of theRespondent's repressive and retaliatory conductafter the election. Accordingly, we find that theRespondent by such conduct violated Section8(a)(1) of the Act.The Trial Examiner found that the Respondent'slayoff of all its employees on March 24, 1969, wasdiscriminatorilymotivated.The record shows thatonly four of the employees were recalled and thenonly on March 31, 1969. The Trial Examiner didnot believe that under the circumstances a backpayremedy was required. We disagree. The mere factthat the Respondent negotiatedthe recall of four ofthe employees and preferential recall status for afifthwith the Union does not justify relieving theRespondent of its backpay liability when the publicinterest is involved.Accordingly, we find that theremedy will best effectuate the purposes of the Actif it embraces the usual backpay requirement aswell as the posting of a notice.We shall so order.The RemedyWe have found, contrary to the Trial Examiner,that the Respondent engaged in certain additionalunfair labor practices in violation of Section8(a)(3) and(1) of the Act. We shall thereforeorder that the Respondent cease and desisttherefrom and take certain additional affirmativeaction.We have also found, contrary to the Trial Ex-aminer,that an additional backpay remedy isneeded beyond notification that the Respondentwill not engage in similar conduct in the future, inorder to fully remedy Respondent's unlawful layoffon March 24, 1.969. We shall revise the Recom-mended Order accordingly.Upon the basis of the foregoing findings of factand upon the record as a whole, we make the fol-lowing amended conclusions of law.AMENDED CONCLUSIONS OF LAWSubstitute the following conclusion of law for theTrial Examiner's seventh conclusion of law:"The Respondent violated Section 8(a)(3) and(1) of the Act by discharging employee VickieHuebner on April 19, 1969."Add the following conclusion of law after theTrial Examiner's last conclusion of law:"The Respondent by interrogating employeeVickie Huebner about its employees' union activi-ties engaged in conduct violative of Section 8(a)(1)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Berger Furniture Company,St.Louis, Missouri, itsofficers,agents,successors, and assigns,shall takethe action set forth in the Trial Examiner'sRecom-mended Order,as so modified:1.Insert the following as paragraphs 1(e) and1(f) before the present paragraph 1(e) and letterthe latter as paragraph 1(g):"UnlawfullydischargingemployeeVickieHuebner because of her union activities.""Interrogating employee Vickie Huebner as toher employees'union activities in a manner con-stituting a violation of Section 8(a)(1) of the Act."2.Add VickieHuebner'sname after that ofCatherine Bremel in paragraph 2(a).3. Insert the following as paragraph 2(b) andletter the subsequent paragraphs accordingly:"Make the employees named below whole forany loss of earnings they may have suffered byreason of Respondent's unlawful layoff of March24, 1969.Inmaking these employees whole, theRespondent shall pay them a sum of money equalto that which they would have earned as wagesfrom March 24, 1969, to March 31, 1969, in thecase of the first four employees named below andfrom March 24, 1969, to the date of the offer ofreinstatement to the last named employee,less anynet earnings received during said period. Backpayshall be computed on a quarterly basis in a mannerconsistent with the Board policy described inF.W.Woolworth Company,90 NLRB 289, with interestthereon at 6 percent per annum computed in the BERGERFURNITURE COMPANYmanner set forth inIsisPlumbing & Heating Co.,138 NLRB 716. The employees entitled to backpayare: CatherineBremel,Toni Scott, James Faerber,Vickie Huebner, and Paul Bopp."4.Add Vickie Huebner's name after that ofCatherineBremelin the sixth indented paragraphof the Appendix5.Add the following paragraphs after thelast in-dented paragraph of the Appendix:WE WILL NOTquestionour employees abouttheir union activities in a manner constituting aviolation of Section 8(a)(1) of the Act.WE WILL make whole the employees namedbelow for any loss of earnings they may havesuffered because of our discrimination againstthem on March 24, 1969:Catherine BremelToni ScottJames FaerberVickieHuebnerPaul BoppTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon acharge filed by Paul K. Bopp, an individual, in Case14-CA-5214, on July 30, 1969,' and upon a chargefiled by Vickie A. Huebner, an individual, in Case14-CA-5284, on September 15, and subsequentlyamended on September 30, a consolidated com-plaint and notice of hearing was issued by the Re-gionzDirector for Region 14. The complaint al-legec t' t Berger Furniture Company (hereinafterreferrer to as the Respondent) violated Section8(a).1) .,f the Act by promising employees benefitsin the event that they voted against union represen-tation, by creating an impression of surveillance ofemployees' union activities, by threatening em-ployees with discharge because of activities on be-half of the Union, and by unlawfully interrogatingemployees about their union activities and theUnless otherwise noted,all dates hereinrefer to 1969' The Respondent's answer wasnot filed until after thetrial commencedin this case This was broughtabout by the factthat theRespondent filed amotionfor a bill ofparticularsafterthe complaintissued Thismotion wasthe subject of an orderissued by Trial Examiner Schneider on October 24,in which he required the GeneralCounsel to supply theRespondent withthe names of the employeesalleged tohave beenlaid off because theyselected the Union as their representative He also requiredthe GeneralCounselto provide a more specific descriptionof the "other concerted ac-tivities" of the employees which the complaint cited as oneof themotivat-ing factors resulting in the allegedunlawful conduct In all other respectsthe motion was deniedThe General Counsel supplied the Respondent withthe names of the employees,but requested special permission of the Boardto appeal the ruling concerning the "other concertedactivities "OnNovember 14, the last workingday beforethe trial began,the Board de-nied the General Counsel's request At the beginningof the trial,counselfor the GeneralCounselmoved to strikethis phrasefrom the complaint417union activities of other employees. The complaintalso alleged that the Respondent violated Section8(a)(3) of the Act by unlawfully laying off em-ployees because of union membership and activitieson behalf of the Union, and by unlawfully discharg-ing employees for the same reason. The Respon-dent's answer2 denied all of these substantive al-legationsof the complaint and specifically deniedthe commissionof any unfair labor practices.This case was tried beforeme inSt.Louis,Mis-souri, on November 17, 18, and 19. All parties wererepresented by counsel and were afforded full op-portunity to be heard and to introduce relevantevidence on the issues. Briefs were submitted bycounsel for the General Counsel and for theRespondent and they have been fully considered byme inarriving at my decision in this matter.Upon the entire record in this case, including myevaluation of the testimony of the witnesses, basedon my observation of their demeanor and uponconsideration of the relevant evidence, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondent is a Missouri corporation en-gaged in the retail sale and distribution of furniture,appliances, household goods, and related products.The Respondentmaintainsitsprincipal office andwarehouse in St. Louis County in the State of Mis-souri andalso maintainstwo retail stores, describedherein as the Gravois and Manchester stores, in thesame county. During the year ending August 31,1969, the Respondent in the operation of its busi-nesspurchased and caused to be transported anddelivered to its warehouse and retail stores, frompoints located outside the State of Missouri, furni-ture, appliances, and household goods valued in ex-cessof $50,000. Duringa similarperiod theRespondent sold goods and merchandise valued inexcess of $500,000.On the basis of the foregoing, I find that theRespondentis,andhas been atall timesmaterialherein, an employerengaged incommerce withinthe meaningof Section 2(6) and (7) of the Act.and the motion was granted over the Respondent's objection The Respon-dent contended that the General Counsel was seeking to avoid compliancewith the Trial Examiner's pretrial ruling, and further that it had been preju-diced in preparing its defense as the allegation containing this phrase was inthe conjunctive rather than the disjunctive The Respondent then moved tostrike all of the substantive allegations contained in pars 5 and 6 of thecomplaint This motion was denied and leave was granted to answer orallyon the record with a formal written answer to be supplied during the courseof the trialIn its brief the Respondent renews its motion to strike the substantive al-legations contained in pars 5 and 6 of the complaint,alleging substantiallythe same grounds urged at the trial As I have found that the striking of thephrase "other concertedactivities" didnot prejudice the Respondent inthe preparation of its defense in this case, and as the Respondent fully an-swered the allegations during the trial and ably presented its defense, 1hereby deny the renewed motion to strike 418DECISIONSOF NATIONALLABOR RELATIONS BOARDIf.THE LABORORGANIZATION INVOLVEDRetail Store Employees'Union,Local No. 655,affiliatedwith the RetailClerksInternational As-sociation,AFL-CIO (hereinafter called the Union),is, and has been at all times material herein,a labororganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is a family-owned and operatedbusiness enterprise.The four Berger brothers arethe corporate officials and manage the Respon-dent's day-to-day operations. Robert Berger is pre-sident,Warren Berger is executive vice president,Edwin "Bud" Bergerisvice president as well asassistantsecretary and general manager of theGravois store, and RaymondBerger istreasurer andgeneral managerof the Manchester store.Some timeduring the latter part of January, theUnion began its campaign to organize the sales em-ployees at both of the Respondent's stores. OnFebruary 7, Robert Kelly, the unionorganizer, metwithRobertBerger andclaimed to represent amajority of the sales employees. Kelly offered tosubmit the authorization cards he possessed to athird party check, but the Respondent asked fortime to consult with counsel. On February 13, theUnion filed a representation petition with theBoard's Regional Office (Case 14-RC-6247). Aconsent electionagreementwas entered into and arepresentation election was held on March 12. Theunit embraced all of the Respondent's salesperson-nel at both stores excluding office clerical andprofessional employees,guards, supervisors, and allother employees. In keeping with the Board'sprocedures, the Respondent furnishedan "Excel-sior" list indicating that there were threesales em-ployees at the Gravois store (Paul Bopp, KatherineBremel,andToni Scott), and three at theManchester store (John Corea, James Faerber, andVickie Huebner). According to the tally of ballotsfive employees voted in favor of union representa-tion,and Faerber's ballot was challenged. OnMarch 20, the Regional Director certified theUnion as the collective-bargaining representative ofthe sales employees.B.Events Prior to the ElectionPaul Bopp began working for the Respondent onDecember 3, 1968,as a salesmanat the Gravoisstore. As noted above, the Union began its organiz-ing campaign during the latter part of January.Bopp testified that approximately the last week inJanuary, he was invited by Warren Berger to go to' Scott, also a witness in these proceedings,made no mention of this par-ticular conversationwith Warren Berger4Although the Respondent admitted that Ryan was asupervisor, it de-lunch and during the course of the meal Bergerquestioned him about his prior employment atBiederman's, a large retail furniture store located inthe St. Louis area. Biederman's sales employeeswere represented by the same union that was seek-ing to organize the Respondent's employees. Ac-cording to Bopp, Berger wanted to know theamount of the sales commissions given byBiederman and the general working conditionswhich existed under the terms of the union con-tract.Bopp further testified that when he andBerger were returning to the Respondent's store, heasked if Berger were inquiring about the conditionsat Biederman's because the Union was attemptingto organize the Respondent's employees. Accordingto Bopp, Berger replied in the affirmative.Berger admitted asking Bopp about the workingconditionsundertheunioncontractatBiederman's. He denied, however, telling Bopp thathe was interested because the Union was not at-tempting to organize the Respondent's employees.Bopp testified that he had another conversationwithWarren Berger approximately 2 weeks later.Bopp stated that he and employee Scott weretogether in the Gravois store when Berger came upand started talking to them. Berger, according toBopp, told the two employees that, if the Unionbecame their bargaining representative, all of theemployeeswould have to sell more furniturebecause the Respondent would not be able to keepemployees who were not producing. Berger deniedmaking statements of this nature to the sales em-ployees.3Under the Respondent's organizational structurea sales manager was assigned to each store in addi-tion to the two Bergers who were general managers.Jack Ryan was the sales manager of the Manchesterstore and Carl Sambo held this position at theGravois store.4 Shortly after the representation peti-tion was filed, Robert Berger held a meeting withhis three brothers, Ryan, and Sambo. This meetingwas foi the purpose of instructing the managementofficialhow to conduct themselves regarding em-ployee :luestions concerning the Union and theCompan y's policy toward unionization. Berger in-structed them to keep a "hands off" attitude andnot to interfere with matters relating to the Union.In spite of Berger's admonition to the managers,the testimony of Bopp, Scott, and Bremel indicatesthat they engaged in frequent conversations withSambo concerning the Union. Sambo encouragedthem to join the Union and indicated that by sodoing they could improve their working conditions.Bopp testified that approximately 4 days prior tothe election, Sambo called the three employees tothe rear of the store. Sambo told them if the con-versation were repeated, he would deny all that hesaid.He then informed the employees that thereceptionist was spying on them for the Respon-nied that Sambo possessed similar status Sambo's status at the Gravoisstore is treated subsequently in this decision BERGER FURNITURECOMPANY419dent. According to Bopp, Sambo stated that all ofthe sales employees were in danger of losing theirjobs and that his job was also in jeopardy becausethe Berger brothers would find fault with their per-formance and release them.Bremelrecalled theconversation with Sambo, but fixed the date asMarch 24-after the election. On cross-examina-tion Bremeladmittedstating inher affidavit for theBoard agentinvestigatingthe case that Sambo's re-marks did not relate to the Union. Scott alsotestifiedabout this particular conversation withSambo, but was unable to recall whether it oc-curred before or after the election.By all accounts the Respondent held twomeetingsat each store with the employees prior tothe election. Although the record is not clear as towhen the initialmeetingswere held, it is apparentthat they took place during the latter part ofFebruary.RobertBergerwas the principalspokesman in each instance. He had a copy of acollective-bargaining contract between Biedermanand the Union with him, and he discussed the termsof this agreement as it would apply to the Respon-dent's employees.Bremeland Scott testified thatBremelasked if the employees could work out theirdifferences with the Respondent in the event theUnion was defeated in the election. According tothese witnesses, Berger replied that he was not atliberty to comment on this, but "it might be possi-ble."-'Huebner asked virtually the same questionduring themeeting attheManchester store. Shetestified that Berger responded by saying he wasnot atliberty tocomment onwhat the situationwould be if the Union didn't get in.The second meeting with the employees at eachstore was held 2 days before the election. AgainRobertBerger wasthe principal speaker and heread from a prepared text. In essence he asked theemployees to vote against the Union because theprovisions in the unioncontract with Biederman-which he felt would be similar to any contractnegotiatedwiththeRespondent-weremorerestrictive and less rewarding than their presentterms of employment. He also urged the employeesto give the Respondent a chance to prove itself andto postpone any thoughts of having a union for atleast a year.There is testimony that Ryan also spoke to theManchester store employees about unionrepresen-tation prior to the election. Huebner testified thaton March 11 she and employee Coreae weretalkingin the Manchester store when Ryancame up andstarted discussing the Union. Huebner stated thatRyan questioned the need for the employees tohave a union and asked what they hoped to gainfrom it. According to Huebner, Ryan went on tosay that in the past there had never been a layoffwhen business was slow, but that he would not besurprised if all of the employees,includinghimself,were out of a job if the Union were voted in. Ryandenied making anystatementsto the employeesconcerning the Union, either before or after theelection.The day of the election Bopp and Huebner werescheduled for theirregularday off. Huebner wasthe employee observer for the Union during theballoting and was present at both stores.' Bopp ap-peared at the Gravois store in time to cast his bal-lot, and then waited outside in the parking lot forHuebner and Kelly, the union organizer. Afterlunch Bopp followed Huebner and Kelly to theManchester store and waited for them to completethe balloting.While he was at the Manchester storehe was seen by WarrenBerger.That evening, after the election results wereknown, Bremel had a conversation with Sambo inthe store. Bremel testified that Sambo stated thatthe Berger brothers were very upset over the out-come of the election. Scott also testified to a con-versation with Sambo that evening. According toScott,Sambo told her that the Bergers wereshocked at the outcome of the election, and pre-dicted that it would go hard on Huebner becauseshe would be the union steward and this would im-pinge on her sellingtime8 Scott stated that Samboinformed her that the Bergers considered Bopp tobe a "union observer" because he was with Kellyand Huebner during the balloting.When Bopp returned to work the following day,he and Faerber were summoned by Sambo to therear of the store. Bopp testified that Sambo toldthem that the Bergers were surprised that Huebnerwas the observer for the Union during the electionand predicted that they would not take the electionresults lying down-but would find some way torelease the employees. Sambo also indicated thathe and Ryan felt their jobs asmanagers were injeopardy.C. The EventsAfter theElectionAll of the employees testified that there was amarked change in the manner in which they weretreated by the Bergers after the election.They alsofelt that their work rules had become far morestringent.Bopp testified that he was required to un-Bopp testified that the question was put to Berger during the secondmeeting, held 2 days before the election According to Bopp, Berger statedthat "he was not allowed to say either way, but things could be workedout "Corea was assigned to the Manchester store with Huebner when itopened in October 1968 He was not a witness in this proceeding however,as he had departed for Canada after receiving a draft induction notice inthe spring'Huebner had been employed by the Respondent longer than any of theother sales personnel She was hired in September1967 and worked at theGravois store until the Manchester store openedinOctober 1968 TheRespondent then transferred her to that store In March 1968, she gavenotice of intent to quitfor a better payingjob,but the Respondentinducedher to stay by giving her a wage increase andgreater medical benefitssThe testimony of all the witnessesindicates thatthe Respondent con-sideredHuebner to be the logical personto be stewardbecause she was thesenior employee in terms ofservice 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDload furniture from trucks duringhis selling time,although he admitted on cross-examination that hehad also performed this duty prior to theelection.Bopp also statedthatBud Bergerwas more abruptin speaking to him and in odering him tohelp ar-range furniture and picture displays inthe store. Hefurther complained that he was subjected to morecriticism concerning the mannerin which he wrotesales slips and was required to rewrite them on nu-merous occasions.Bremel testified that after the election the em-ployees were told that they had to remain busy atall times and that they were not to talk amongthemselves on the sales floor. She also testified thatshortly after the election, the Respondent stoppedall sales employees from making house calls at thehomes of prospective customers to render decorat-ing service.' Scott testified that after the electioneach sales employee was assigned a specific sectionin the store and instructed to stay in that section;keeping it arranged and not to talk to the other em-ployees.Huebner testified that the Manchester store em-ployees were told by Raymond Berger that they hadto become more professional and keep busy at alltimes, now that the Union was their representative.The employees were also told that they could nolonger run "tabs" or cash personal checks at thestore. Previously they had been allowed to get smalladvances when needed by putting a slip for theamount in the cash drawer and repaying it later.The employees had also been allowed to cash per-sonal checksin smallamounts. After the electionRyan told the employees that Berger had orderedthis practice stopped. The employees were also toldthat they were not considered interior decorators,but were merely sales employees and consequentlythey were not to make any more house calls. 101.Issuance of reprimands to BoppOn March 22,Robert Berger called Bopp into hisoffice and handed him five written reprimands. Onewas dated March 18, another was dated March 20,and three were dated March22. Thereprimandsrelated to incidents alleged to have occurredbetween February 13 and March 19. Bopp testifiedthat Berger instructed him to read the reprimandsand when he complained that he had never beenverbally warned about the alleged incidents,Bergerasked if he wished to resign.Bopp refused to do so.The first reprimand accused Bopp of "direct in-subordination"infailing to follow the properprocedure for writing up a sales ticket Accordingto the Respondent,Bopp wrote up a sales ticket,but Failed to include the terms of the sale. Whenthis was called to his attention,he was instructed tocall the customer and arrange for a down paymentand for terms of final payment.The reprimandstated that when the customer was contacted on9 Bremelhad a degree in interior design and had been given permissionin February to make house callsMarch 4 by the shipping department, she statedthat Boppnever mentioneda down payment andthathe advised her that she could have themerchandise on approval for a week. Bopp testifiedthatBud Bergerspoke tohim onMarch 5 concern-ing thisparticular order and asked foran explana-tion.Boppdeniedselling the merchandise on ap-provaland maintainedthat the terms were statedon the sales ticket.A copy of the sales ticket dis-closed thatthe merchandiseconsisted of two chairsand that thetotal bill was$164.80. On the face ofthe ticket,in a section reservedfor theterms ofsale, Bopp indicatedthat the balance was due in 30days. According to Bopp, the store followed a pol-icy of treatingmerchandisesold on a 30-, or 60-, or90-day basisas a cash sale.He admitted,however,thatthe store also requireda down payment, andthat he had notasked forone from this particularcustomer.Bopp denied failing to request a downpayment after being so instructed by BudBerger,and he denied informing the customer that shecould have the merchandise on approval.Two incidents were cited in the second repri-mand; the first of which is alleged to have occurredon February 13. The Respondent claimed thatBopp failed to includea dining room table on an ini-tial sales ticket,and thata subsequentsales ticketwhich he issued to adjust the matter had not beenlocated by the warehouse. The reprimandalso in-dicated that he erroneously stated the prices of twolamps on this same order, thereby overcharging thecustomer for one and undercharging for the other.Bopp was also accused of admitting on March 19,that he guessed at the prices quoted for these items.Bopp testified that the transaction involved a largequantity of furniture and the customer asked for adiscountAs he had no authority to grant thisrequest,Bopp took the matter, up with WarrenBerger.Pursuant to Berger's instructions, Bopp gotthe prices from the tags attached to the items andlisted them on a separate piece of paper. He gavethe list to Berger who then negotiated the amountof the discount the Respondent was willing to grant.Bopp stated that when he wrote up the sales slipBerger told him not to itemize the prices on theticket, but to merely show the discounted amountas the total cost of the merchandise. The followingday Sambo informed Bopp that he had ordered atable pad but had not listed a table on the salesticket. Bopp was then instructed to write an "add-on" ticket showing the sale of the table to thecustomer. Copies of both sales tickets reflectingthis transactionwere introduced into evidence.Bopp further testified that on March 19, BudBerger inquired as to why a table had not beenlisted on the original ticket. When Bopp explainedthat the error had been corrected by the "add-on"ticket, Berger instructed him to list the prices of allof the items involved in the sale by getting themfrom the furniture catalogues. Bopp stated that10Huebner had studied interior design and was 10 credit hours short ofreceiving a degree in this field BERGER FURNITURE COMPANYlater that day he was told by Berger that the priceshe had listed were wrong and that he should lookthem up again. When Bopp did this, Berger accusedhim of looking at the wrong catalogue numbers forthe lamps and guessing at the prices.The second incident contained in this reprimandrelated to a dining room table sold by Bopp onMarch 6. The reprimand stated that the tablewhich, was sold for $210, was not tagged and thatBopp guessed at the price. Bopp acknowledged thatthere was no price tag on the table and that helooked in a catalogue which showed two similar ta-bles. However, one was larger and one was smallerthan the table that the customer desired. Bopptestified that he advised the customer that he wasnot certain of the exact price but that he would findout for them. He stated that he saw Robert Bergerand explained his problem. Berger agreed to lookup the price in the catalogue but instructed the em-ployee to close the sale in the meantime. Bopp theninformed the customer that the table would bearound $210, although he was not certain. He toldthe customer that the estimate would only be $5 or$10 off either way and that Berger was looking upthe exact price in the catalogue. It subsequentlydeveloped that the correct price was the figurequoted by Bopp. Berger denied meeting Bopp orthe customer and stated that he was in his officewhen Bopp called and inquired about the price ofthe table.Berger statedthat he gave Bopp thecataloguenumber and told him to look it up. Ac-cording toBerger,after Bopp completed the sale,he asked him where he had gotten the price of thetable and Bopp said that it wasa guess.Bergertestified that he then reprimanded Bopp for failureto use the catalogue. Although this incident oc-curred on March 6, the written reprimand was notissued until March 20 and was not given to BoppuntilMarch 22. Berger stated that he was busy withother matters and did not get around to the in-cident until the latter date.The third reprimand related to two occasionswhen Bopp reported late for work. The Respondentclaimed that on February 27, Bopp reported towork 45minuteslate and that he was also verballyreprimanded for reporting late on March 14. Bopptestified that although he had been late on occasionprior to the election, he had never been repri-manded.The fourth reprimand given to Bopp alleged thathe did not know the correct procedure to follow inwriting areturn sales ticket.According to theRespondent, Sambo asked Bopp to write up areturn ticket for a customer on March 14, and hedid not know how to do this. Bopp testified thatone of Sambo's customers returnedsomemerchan-dise on that date and Sambo was busy. He in-structed Bopp to write up a return slip for him.Bopp stated he did not know how and Sambo gave" Only themanagers and the Bergershad authority to approve returnsales and the issuanceof credits421him detailed instructions.When he completed thesliphe asked Bud Berger to approve it.'t Bergerquestioned Bopp about the way the slip was writtenand was told that he was following Sambo's instruc-tions.Berger then spoke to Sambo who deniedshowing Bopp how to make out the slip. Accordingto Bopp, Berger then accused him of "going offhalfcocked" and writing the slip incorrectly.The final reprimand related to Bopp's lack ofknowledge of the drapery department. The repri-mand alleged that on March 15 Bopp asked forassistance with a drapery customer because he didnot know the procedures regarding the sale ofdrapes.Bopp is alleged to have gotten anothersalesperson to handle the customer; even thoughthe Respondent held a sales meeting that morningwith the employees and asked if they had anyquestions concerning the procedures to follow inany department. Bopp admitted attending the salesmeeting, but stated that drapery sales were notdiscussed. He also admitted that he did not ask anyquestions at the meeting regarding the sale ofdrapes. He further stated that the drapery customerapproached him as he was going to the rear of thestore to look up some prices for a customer he wasserving. Bopp testified that he informed the draperycustomer that he was busy at the time, and that hewould get someone to help her. The customer in-dicated she was only pricing the merchandise andBopp asked Bud Berger to assist the customer.Berger instructed Bopp to handle the customer,even though Bopp admitted that he had very littleknowledge of the drapery department and that hehad a sale pending. Bopp then asked Scott to assistthe customer with the drapes and Berger sub-sequently saw her in the process of doing this.Berger then asked Bopp why he was unfamiliar withthe drapery department and Bopp replied that hehad missed the drapery sales meeting because hewas busy with a customer. According to Bopp,Berger then informed him that knowledge of thedrapery department was a part of his job.2.The layoff of March 24On March 24, Kelly and the Respondent'srepresentatives met for the first time to engage incollective bargaining. Robert Berger announced theRespondent was considering laying off all of thesales employees because business conditions werevery poor. Kelly took the position that the layoffwas unwarranted and that the Respondent wasusing this as an excuse to retaliate against the em-ployees for voting in favor of union representation.The union official promised to take whatever mea-sures necessary to protect the employees if theRespondent put its plans into effect.427-835 O - 74 - 28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDBerger also voiced complaints about the salesperformance of the employees at thismeeting,12and Kelly suggested that theyinitiatea system ofwritten reprimands to let the employees know theareas where improvement was needed. He also sug-gested that the company rules and procedures betyped out and made available to the employees.The Respondent considered the suggestions meri-torious and implemented them.The evening of March 24, all of thesales em-ployees were laid off pursuant to the orders ofRobert Berger.But Bergermade the announcementin the presence of Robert Berger to the Gravoisstore employees at closingtime. 3 According to theemployees, Berger told them that they were beinglaid off because business was slow. He stated thatunder the union regulations the Respondent couldlay them off for this reason. Several of the em-ployees protested that they had recently had anumber of large sales. Berger, however, stated thatsales generally were down, and they would be re-calledwhen business improved. Bud Bergertestified that when he informed the employees ofthe layoff he never mentioned the Union or that theRespondent was following union procedures.WarrenBergerhandled the layoff at theManchester store. Huebner testified that Bergerstated the layoff was due to the declinein businessand that under the union rules the employees couldnot be laid off in terms of seniority; consequently,both employees had to be laid off. Both Ryan andBerger denied that the Union was mentioned in anymanner during the conversation. They testified thatBerger went to great lengths to explain that the em-ployees were being laid off and not terminated.14The Union contacted the Respondent after thelayoffs and threatened to strike if the employeeswere not recalled immediately. As a result ofnegotiations between the Union and the Respon-dent it was decided that four employees would berecalled the following Monday. It was further de-cided that Bopp, the employee with the leastseniority, would be recalledas soon as business im-proved.During the negotiations the Respondentcomplained that the employees were not sellingenough furniture to earn commissions equal to theirweekly draw.ts Kelly suggested that the Respondentestablisha minimumweekly sales quota sufficientto cover the draw, and hold each employee respon-sible for meeting this goal. He furthersuggestedthat if an employee failed to meet the quota for aperiod of 3 consecutive weeks, the Respondent'xThere is some question as to whetherthis subjectwas discussed at thismeeting or at a subsequent meeting RobertBerger testified that the sub-ject was mentionedbefore the layoff of March 24, but was uncertain of thedate Kelly, testifying as Respondent's witness inthis regard, indicates thatthe topic was discussed several days laterIn any event,it is clearthat therewas no discussion between the Respondent and the unionrepresentativeuntil March 24'aBopp testified that Robert Berger announcedthe layoffto the em-ployees, but the testimony of Scott andthe twoBergers indicate that BudBerger spoke to the employeesAll of the employees,however, were inwould be in a position to discharge that employeebecause of inability to perform the job.Since only four employees were to be recalledimmediately, the Respondent and the Union alsoagreed that the employees would have differentworking hours to provide sales coverage on thefloor at both stores. Previously, each employeereceived a day off during the week and some of theemployees only worked in the evenings.16 Underthe new arrangementthe employees were requiredto work full time on split shifts during the week andall day on Saturday. Kelly told the employees of thechanges inworking conditions that weekend, andhe instructed them to report to work on March 31.Each employee was notified in writing, uponreturning, that the weeklysalesquota was $2,000.3.The decision not to recall BoppOn April 3, the Respondent decided not to recallBopp under any circumstances. Neither Bopp northe Union, however, was notified of this decision.Robert Berger testified that Bopp made a substan-tial sale($2223.87) on March 1, and the first weekinApril the customer called and said he changedhismind and asked for a refund of his $200 downpayment. Berger stated that he was going to denythe request until the customer informed him thatBopp had granted him this option at the time thetransaction was made. The customer produced hiscopy of the sales ticket which carried a handwrittennotationatthebottom, "Refund $200.00 ifcustomer has change of mind." This notation wasnot on the office copies of thesalesticket. Bergerstated that he felt obligated to honor the commit-ment and allowed the customer to cancel the order.Berger further stated that Bopp had no authority tomake this kind of arrangement without prior ap-proval.Becausehe considered this to bean inex-cusable violation of the Company's rules, Bergerdecided not to reemploy Bopp.Bopp, on the other hand, testified that Bergerwas informed about the entire transaction and gavehim specific instructions on how to handle the sale.He stated that the customer was anxious to makethe purchase, but balked over the question of adown payment. The customer claimed that he hadbeen in an accident and expected to pay for the fur-niture out of anticipated recovery from insuranceproceeds. Since he was not certain when the moneywould be available, the customer hesitated to makea down payment. According to Bopp, he explainedagreement on the substance of the conversation" Berger stated that he made the distinctionbecause he hadrecentlybeen involved in negotiations with the Teamsters concerning the Respon-dent's warehouse employees15The employees received a weekly draw of $100Sincethey earned a5-percent commission on most sales, it was necessary for them to sell$2,000worth of furniture a week to equal the draw"Accordingto the testimony,evening hours,Fridays, andSaturdayswere considered the prime selling time BERGER FURNITURE COMPANY423the problem to Robert Berger, who insisted that asmall amountbe paid. Bopp stated that he then per-suaded the customer to put $200 down, with theexpress understanding that it could be refunded ifthe customer failed to receive the proceeds fromthe accident. Bopp testified that Berger agreed tothisarrangementbecause the particular groupselected by the customer was a popular item andthe Respondent's stock had been depleted. Boppstated that Berger instructed him to put the refundnotation only on the customer's copy of the salesslip.4.The incidents after the layoffAfter the employees returned on March 3 1, therewere a series of incidents involving each of themand the Respondent's officials. Huebner lodged acomplaint with the union representativeregardingcredit for a sale she felt she was entitled to receive,but which had been given to Ryan." According toHuebner, she had spent several hoursassisting acustomer in making a selection, but the customerdid not make the purchase at that time. The samecustomer subsequently returned when Huebner wasout of the store, and Ryan completed the sale. Hereceived credit for the sale and Huebner com-plained.When Kelly came to the store to handlethe grievance, Berger told him that Huebner re-peatedly demonstrated a lack of ability to close asale.He also stated that Huebner was not aggres-sive enough in handling customers. Kelly relayedthese comments to Huebner and offered to sit downwith her and Berger to settle their differences.Huebner felt that she could not push items oncustomers when they did not want or need them.She also declined his offer to discuss her problemswith Berger because she felt that Berger was con-stantly abusing and picking on her.On April 11, Huebner received two written repri-mands. The first involved an order for two chairswritten by Huebner in August or September 1968.She failed to specify the type of finish required forthe chairs. The merchandise was delivered shortlybefore April 11, and the finish was not the typerequested by the customer. The Respondent had toadd the chairs to its stock and reorder chairs for thecustomer with the correct finish Robert Bergercalled Huebner on the telephone about the order,and she admitted her error. This conversation waslater set forth in the form of a written reprimand.Huebner received a second call from Berger thatday regarding her failure to meet the sales quota.According to Huebner, Berger asked "if it was thebest she could do " When she attempted to offer anexplanation, Berger cut her off and insisted upon ananswer to his question. Huebner then replied "yes "This exchange became the basis of the secondreprimand.During the third week in April an article ap-peared in a publication printed by the Union. Thearticle accused the Respondent of mistreating itsemployees because they voted in favor of theUnion Robert Berger questioned Huebner in an ef-fort to determine if she were responsible for the ar-ticle.Later that day warren Berger heatedly toldHuebner the article was "unnecessary," and thatthe Union was attempting to tell the Respondenthow to run its business. Shortly thereafter,Bergerreturned and apologized to Huebner for getting up-set.He asked her who was responsible for bringingthe Union into the store in the first instance, andsought to find out if Bopp was involved with the or-ganizationaleffort.Huebnerdisclaimedanyknowledge of Bopp's connection with the Union.Berger then asked what the employees hoped togain,and Huebner replied that they would equalizethe pay and benefits. According to Huebner, Bergerstated that the employees had "equalized them-selves into clerks."On April 19, Raymond Berger told Huebner shewas being discharged because business was slowand she had failed to meet her sales quotas duringthe 3-week period. Although Huebner protestedthat hersales werepicking up and that she had alarge sale that day, she was discharged by theRespondent.18Employee Scott testified that after her returnSambo told her that he had been instructed by theBergers tospendmore timeselling on the floor.Sambo stated that the Bergers wanted him to sellmore inorder to make it difficult for the employeestomeet their sales quota. He promised to helpScott all that he could, but cautioned that therewould be times when all the Bergers were in thestore and he would not be able to assist her.Scott also testified that she was subjected to ver-bal abuse fromBud Berger.She stated that on oneoccasion, in the presence of Sambo, Berger said hedid not trust her and that he wanted her to keepbusy at all times in the store. According to Scott,Berger stated he would not say what he thought ofher, "not because she was a lady but because hewas a gentleman."Shortly after Scott resumedwork, Berger reprimanded her about the manner inwhich she made out a refund slip. Scott stated thateach time she presented the slip to Berger for ap-proval, he told her it was incorrect and to rewrite it.After she had rewritten the slip a number of timesand had it rejected, Berger forced her to admit thatshe did not know how to properly fill out the form.Scott quit the Respondent's employment during thesecond week in April.Bremeltestified that after she returned from thelayoff, she found that the new hours worked a hard-'TThe Respondent followed a policy of giving credit tor a sale to the em-ployee who actually quoted the prices to a customer This rule applied eventhough the actual sale was completed at a subsequent date by anothersalespersonIsHuebnerhad completeda sale amountingto $3,788 15 that after-noon Her sales totaled$36 95 for the first week after the layoff, and$880 91 for the second week(excluding the sale for which Ryan receivedcredit) 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDship upon her and her family.19 Due to the split-shift requirements,Bremel'shusband, who was at-tending graduate school, had to care for their childin the morningand deliver the child to a babysitterin the afternoon. This had an adverse effect on hisstudies and his attendance at school Bremel spoketo Bud Berger about her problem sometime in May,but was told that the hours could not be changed.Approximately a week after the employees wererecalled, Bud Berger showedBremel acopy of thenew book of rules and procedures compiled by theRespondent.20 Bremel testified that Berger told herto read the rules and that she was responsible forknowing them. According to Bremel, Berger statedthat the employees "bought themselves a set ofrules" and that he would not tell her what hethought of them, "not because she was a lady butbecause he was a gentleman."On May 29, Bremel received a written reprimandaccusingher of "usurping authority." The repri-mand charged that on May 27Bremelanswered atelephone inquiry from a person seeking employ-ment as a decorator, and informed the caller thatthe Respondent did not need any additional help. Itwas allegedthat this was the second time thatBremelhad "overstepped" her authority, and thatshewould be discharged if it occurred again.Bremeldenied that the incident happened as setforth in the reprimand.Bremelstated that when thecaller asked about opportunities for decorators withthe Respondent, she volunteered that she also had adegree in interior design but the Berger brotherswere the decorators for the store. She advised thecaller to remain on the line, however, and calledBud Berger to the telephone. After Berger spokewith the person, he accused Bremel of not wantingcompetition and overstepping her authority.21The first week in June, Bremel consulted withher doctor. She was advised that her job-relatedtensions were affecting her physical well being. Thedoctor recommended that she quit her job.Bremeltestified that she did not disclose this to anyone atthe Respondent's store.On June 9,Bremel wascalled into the office byBud Berger. According to Bremel, Berger statedthat the Respondent was laying her off becausebusiness was slow. Bremel testified that she thentoldBerger she was going to quit in any eventbecause she had been so advised by her doctor.Bremel returned to the store to pick up her checkon June 11. Before releasing the check, Berger hadher sign a typed statement indicating that she hadresigned on June 9 and had received full paymentof her salary.19Prior to thelayoff,Bremel worked from 4 30 p m to 9 30 p in duringthe weekdays,and from 9 a m to 9 p m on Saturdays Her new hours werefrom 9am to 12 noon and 6pm to 9 p in on Mondays,Wednesdays, andFridays, 12 noon to 6 p m on Tuesdays and Thursdays, and 9 a in to 9 p mon Saturdays20Although the Bergers testified that a loose leaf set of rules andprocedures had always been posted on the bulletin board in the store, noneof the employees ever recalled seeing it or having their attention directedBerger denied that Bremel was laid off. Hetestified that she came into the office and told himthat she was quitting on the advice of her doctor.Berger also stated that business was good at thetime and the Respondent did not intend to lay heroff.D. The Status of Carl SamboAs previously noted, Sambo was the salesmanager of the Gravois store. Bopp, Bremel, andScott testified that when they were hired, theBergers informed them that Sambo was themanager and could help them with any problems.The employees further testified that they had to getapproval from Sambo or one of the Bergers to ex-tend short term credit to a customer without adown payment or with a small amount down. Theyalso had to clear sales credits for return merchan-dise with Sambo or the Bergers. Although there isno indication that Sambo hired or discharged em-ployees, Scott testified that when she applied for ajob with the Respondent, she was interviewed ini-tially by Sambo and then taken to Bud Berger whomade the actual decision to hire her. The em-ployees were also instructed to call and notifySambo when they were going to be delayed or latereporting to work.While he also sold furniture, Sambo had an officein the store and he was responsible for shipping andordering furniture for the store. When the Bergerswere out of the store, Sambo was in charge of theentireoperation.He also attended the meetingRobert Berger held with the managerial officialsduring the union campaign, and was instructed tostay clear of any matters concerning the Respon-dent's position regarding the Union. Neither Sambonor Ryan were included on the list of eligible voterssupplied by the Respondent for the repesentationelection.Concluding FindingsAlthough the issues in these -cases are not com-plex, the differences in the testimony regardingeach incident alleged are so great that a detailedexposition of the testimony and the evidence wasdeemed necessary. The basic issue is whether theRespondent promised the employees benefits inorder to induce them to vote against representationby the Union, and having failed in that regard,whether the Respondent sought to retaliate againstthe employees by means of harassment, layoffs, andultimately by discharge.to It21The second incident referred to in the reprimand related to anotherapplicant foremploymentThe Respondentalleged that the applicant wasin the store and overheardBremel and Scott speak disparagingly about theBergersAccordingto Bud Berger, the applicant stated he did not want towork around a "bunchof fighting women " Bremel denied any knowledgeof the incident BERGER FURNITURE COMPANY4251.Determination of Sambo's statusAs a great portion of the employee testimony re-lates to conversations or incidents involving Sambo,determinationof his statusis essentialto the resolu-tionof the ultimate facts in this case. The only un-controverted fact concerning Sambo's relationshipto the Respondent is that he occupied the positionof salesmanagerof the Gravois store. Although thetitle "manager" is not controlling, it is neverthelessa factor which must be weighed in conjunction withhis duties to determine whether Sambo was in facta supervisor within the meaning of the Act. It isclear that the Respondent's officials held S'amboout to be more than an ordinary sales employee. Hewas introduced to the other employees as theirmanager whenthey were hired, and they were in-structed to take their problems to him. While thereisno evidence that Sambo hired any employees,Scott testified that Sambo examined her applicationand interviewed her before sending her to BudBerger, who made the final decision. All of the em-ployees were required to get approval from Samboor one of the Bergers before extending credit termsto customers and beforeissuingsales credits forreturned merchandise. It is also clear that the em-ployees, themselves, considered Sambo to be one oftheir supervisors. They took orders from him andreported to him when they were going to be late forwork. Although Sambo sold furniture, this was alsotrue of the Respondent's other management offi-cials.His duties included responsibility for shippingand ordering furniture, and he had an office in thestore.When the Bergers were away from the Store,Sambo was in complete charge.The Respondent's contention that Sambo wasmerely a senior employee and that he sought to in-flate his status by asserting authority which he didnot possess is not persuasive and is not supportedby the record. The evidence indicates that theRespondent not only held Sambo out to others as asupervisor, but also considered him a part of themanagementstructure. Thus, he attended the meet-ing of the management officials shortly after theUnion filed the representation petition, andreceived instructions on how to deal with employeequestions regarding the Union Moreover, Sambo'sname wasnot included on the list of eligible voterssupplied by the Respondent.Considering all of the above factors, I find thatSambo was a supervisor at the Gravois store. Ifurther find that he responsibly directed the salesemployees in the performance of their duties andthat he exercised independent judgment in carryingout his responsibilities.Moreover, he held a posi-tion identical to that of Ryan, an admitted super-visor at the Manchester store. In these circum-stances I find and conclude that Sambo was a su-pervisor withinthe meaningof Section 2(1 1) of theAct.Henry Colder Company,163 NLRB 105. SeealsoWells Fargo Bank,179 NLRB 465;Supermar-ket of Dunbar Inc.,178 NLRB 206.2.Berger's preelection statementThe complaint alleges that on two occasionsRobertBergertold assembled groups of employeesat the Gravois store that "things could be workedout" in the event they did not vote in favor of unionrepresentation. Although the evidence must be ex-amined in its totality, this particularallegation lendsitself to separate consideration. The General Coun-sel contends that Berger's statementcontained animplicit promise which intruded upon the right ofthe employees to make a decision at the electionwithout interference.While the evidence is con-flicting, it is clear thatBergermade the statementson two occasions; once at the Gravois store andonce at the Manchester store. Each timeitwas inresponse to a question by an employee concerningwhether they could work out their differences inthe event the Union were defeated in the election.Bremel and Scott testified that Berger replied thathe was not at liberty to comment on this, but "itmight be possible." Huebner, who asked thequestion at the Manchester store, testified thatBerger said he was not at liberty to comment onwhat the situation would be if the Union were notvoted in. Bopp's testimony indicated that Bergerresponded by saying he was not allowed to sayeither way, "but things could be worked out."Viewing the testimony in the light most favorableto the General Counsel, I am of the opinion thatBerger's comment on these occasions containednothing which suggested, inferentially or otherwise,that the Respondent would grant benefits to theemployees if they voted against the Union in theelection.His response was very limited andcouched in very guarded language. Even on thebasis of Bopp's testimony-the strongest in supportof the allegations-Berger made it clear that he wasnot free to discuss the matter with the employeesand that he did not intend to do so. To hold thatthe phrase "things could be worked out" containedan implied promise to treat the employees morefavorably if they voted against the Union reads fartoo much into the expression, and totally ignoresthe context in which it was made. In these circum-stances, therefore, I find that Berger's statements inresponse to the employees' questions were nothingmore than permissible expressions of views allowedby Section 8(c) of the Act and did not constitute aviolation of Section 8(a)(1) of the Act, as charged.Accordingly, I shall recommend that this aspect ofthe complaint be dismissedin itsentirety.3.Sambo's statements to the employeesIt is clear from the testimony that the Gravoisstore employees had a friendly relationship withSambo and frequently engaged in discussions withhim concerning the Union. The testimony indicatesthat prior to the election Sambo encouraged theemployees to join the Union in order to improvetheir working conditions; following the election he 426DECISIONSOF NATIONALLABOR RELATIONS BOARDwarned the employees of the Respondent's hostilereaction to the union victory.On one occasionSambo assembled the employees at the rear of thestore and told them that all of their jobs, includinghis own,were in jeopardy because the Bergers in-tended to find fault with their performance anddischarge them.Sambo also stated that the recep-tionist was spying on the employees and reportingto the Bergers.In a conversation with Scott, Sambosaid that he was instructedby theBergers to spendmore time selling furniture in order to make it moredifficult for the employees to reach their newly im-posed sales quota. There is testimony that Sambocautioned the employees to be extremely carefuland to arrive at work on time because the Bergerswere seeking means to get rid of them.The Respondent argues vigorously that thetestimony of the employees regarding their conver-sations with Sambo was contrived and not worthyof belief.In support of this contention the Respon-dent points to the fact that Bremel testified thatSambo was talking about the Respondent's reactionto the union victory when he stated their jobs werein jeopardy,but stated in her affidavit that Sambodid not refer to the Union.The Respondent alsonotes that the employees were not in agreement asto when the conversation took place in the rear ofthe store;Bopp testified that it happened prior tothe election,Bremel testified that it occurred onMarch 24, and Scott was unable to fix the date, butthought that it occurred after the election.The factthat the employees differed as to the time of theconversation and the fact that Bremel's testimonydiffered from her affidavit is not sufficient, in thecircumstances of this case,to cause me to discredittheir testimony.Each of these witnesses impressedme as being straightforward and candid,even whentheir testimony conflicted with that of other em-ployee witnesses.Though they differed on the date,the witnesses were in agreement on the substanceof the conversation with Sambo.Furthermore, thestatements attributed to Sambo were accurateforecasts of the course of conduct followed by theRespondent after the election.Ifind, therefore,that Sambo did warn the em-ployees on several occasions that their jobs were injeopardy and that the Bergers were going to at-tempt to get rid of them because they voted infavor of the Union.Ifurther find that these state-ments had a coercive impact upon the employeesbecause they were made at a time when the em-ployees had experienced actual manifestations ofthe Respondent's anger toward them because of theelection results.Bopp had received five reprimandsat one time, covering his conduct over a period of 2months;the employees were assigned specific sec-tions in which to work;further,the employees wereinstructed to keep busy at all times and not to en-gage in conversations with each other on the salesfloor.The sudden imposition of new work rules andthe issuance of the written reprimands servednotice upon the employees that the Respondent in-tended to retaliate against them for selecting theUnion as their bargaining representative.WhenSambo's statements were considered in the contextof the repressive and retaliatory environmentcreated by the Respondent,one need not search farto conclude that the statements were coercive withrespect to the employees.Accordingly,Ifind that when Sambo advised theemployees that the receptionist was spying on themand reporting back to the Bergers,an impressionwas created that the Respondent was engaging insurveillance of their activities on behalf of theUnion in violation of Section 8(a)(1) of the Act.Similarly,when Sambo told the employees theirjobs,and his as well, were in jeopardy because theRespondent was seeking means to discharge them,a further violation of Section 8(a)(l 1 was com-mitted. Since Sambo was a supervisor, the Respon-dent must be held responsible for his unlawful con-duct,even though the supervisors had been in-structed not to discuss matters relating to the Unionwith the employees.Webb Tractor and EquipmentCompany,167 NLRB 383;Pascoe Steel Corp.,163NLRB572; Bush Hog, Inc.,161 NLRB 1575. 1 find,therefore,that by Sambo's statements to the em-ployees, the Respondent violated Section 8(a)(1)of the Act as described above.4.The mass layoffThe March 24 layoff ofall of the sales employeeswas, in my judgment,a further demonstration ofthe measures the Respondent employed to retaliateagainst the employees for voting in favor of theUnion.Although theRespondent introducedevidence to establish that the layoff was the resultof legitimate decline in business,this evidence doesnot outweigh other factors in the record whichcause me to conclude that the layoff was unlawfullymotivated.Lessthan 2 weeksbefore the layoffSambo told the employees that the Respondent was"upset"over the outcome of the election and"would not take it lying down."After theelectionmore stringent working rules were imposed and aseries of reprimands were given to Bopp 2 days be-fore thelayoff.Equally signigicant is the fact thatthe layoffoccurred less than 2 weeks after the elec-tion, and represented a departue from the pastpractice of retaining employees when business wasslow. Allof these factors far outweigh the Respon-dent's asserted economic defense,and compel theconclusion that the defense was merely a pretext in-tended tojustifyan unlawful attempt to retailiateagainst the employees because theyvoted in favorof union representation.There is a conflict in the testimony concerningwhat was said to the employees at the time of thelayoff,the employee witnesses stating that theRespondent'sofficialsclaimed they were acting inaccordance with union rules and the Respondent's BERGER FURNITURECOMPANYwitnesses denying any mention of the Union. I donot, however,deem it necessary to resolve this con-flict.It is clear from all versions that the employeeswere told they were being laid off because of adecline in business.Since I have already found thatthe layoff was discriminatorily motivated,itwouldadd nothing to this decision to find that the state-ments made at the time of the layoff constituted afurther violation of the Act. Accordingly,I find thatthe Respondent violated Section 8(a)(3) and (1)when it laid off all of the sales employees approxi-mately 2 weeks after the election.National BusinessForms,176 NLRB 859;Rea Trucking Company,Inc.,176 NLRB 518.5.The various dischargesIfind that the Respondent's subsequent decisionnot to recall Bopp(made on April 3), wasmotivated by the same discriminatory reasons thatinspired the mass layoff of the employees on March24. The evidence fully supports the conclusion thatBopp was singled out by the Respondent as one ofthe leading adherents for the Union.Sambo in-formed Scott the evening of the election that theRespondent's officials considered Bopp an"observ-er" for the Union,because he had accompaniedHuebner and Kelly to the polling places during theelection.Bopp received five written reprimands onMarch 22, covering incidents alleged to have oc-curred during the prior 2 months.It is significant tonote,regarding the reprimands,that they were is-sued to Bopp before the union organizer had sug-gested that the Respondent adopt a policy of writ-ing out the complaints against employees in orderto facilitate handling of the grievances. Even afterthe decision not to recall Bopp,Warren Berger at-tempted to find out from Huebner what connectionBopp had with the Union,thus indicating that theRespondent'sofficialsconsidered him to haveplayed a role in organizing the employees. It is alsoapparent that Bopp was thought to be a satisfactoryemployee until he became identified with theUnion'sorganizational effort.Bud Berger testifiedthat Bopp constantly made mistakes in filling outsales tickets,and the Respondent introduced copiesof them, dating back to December 1968, to supportthiscontention.Berger admitted,however, thatother employees made similar errors on their salestickets. Inmy judgment the Respondent "dothprotest too much"by its heavy-handed use of thesedocuments in an effect to establish that Bopp wasan undesirable employee;especially when the er-rorswere not considered significant when com-mitted and only gained importance after Bopp en-gaged in activity on behalf of the Union.Nor do I credit Robert Berger's testimony thatthe cancellation of the order and the refund of thedown payment to the customer was the event which427triggered the decision not to recall Bopp.Consider-ing that the sales personnel operated under veryclose supervision and were required to get approvalfrom the Bergers or the sales manager for everytransaction other than cash sale, I find it highly im-probable that Bopp would have granted thecustomer such unique terms without first securingapproval.Ifind,therefore,that Berger was aware ofthe terms of sale and of the possibility that thedown payment would have to be refunded if theorder were canceled.Ifurther find that the decisionnot to recall Bopp was motivated by a desire to getrid of an employee thought to be a leading activiston behalf of the Union,and not by any alleged defi-ciencies in his performance as a salesman.In thesecircumstances,Ifind that the Respondent violatedSection 8(a)(3) of the Act.Huebner's discharge on April 19 presents a moreserious problem.The record clearly shows that theRespondent's officials felt betrayed and harbored adeep-seatedresentment toward the employeesbecause they voted in favor of union representa-tion.It is also clear that Huebner was an obvioustarget for expressions of this resentment.She wasthe employee observer for the Union during theelection,and was considered to be the unionsteward on the job because of her seniority as anemployee.Expressions of hostility and retaliationwere made to Huebner on several occasions by hersupervisors.Ryan made the observation to Huebnerand Corea shortly after the election that the "em-ployees were in a mess" (because of the Union),and he reminded them that in the past no one hadbeen laid off when business was slow,but their jobswere now in jeopardy because of the increasedcosts the Respondent would incur with the Union.When an article appeared in the union journal inApril alleging that the Respondent was mistreatingitsemployees because they voted for the Union,bothRobertandWarrenBergerquestionedHuebner to determine if she were responsible for itspublication.Warren Berger also sought to find outfrom Huebner what the employees hoped to gainfrom representation by the Union.When told thatthe employees' pay and benefits would becomeequalized,Berger stated that the employees had"equalized themselves into clerks."22AlthoughHuebner had been employed by the Respondentsince September 1967, and had received an in-crease in wages and benefits in order to presuadeher to remain with the Respondent,after the elec-tion her sales technique was the subject of constantcriticism by the Respondent's officials.Normally these factors, in conjunction with theunlawful layoff, would be sufficient to warrant theconclusion that Huebner'sultimate discharge wasalso unlawful.But there is an additional factor in-volved in her discharge which can not be ignored.After the Union negotiated for the return of the22Both Ryan and Warren Berger denied engaging in discussions aboutthe Union with Huebner,but I do not credit them in this regard 428DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees from the unlawful layoff, the unionrepresentativesuggested that theRespondentestablisha minimum salesquota for the employeesand the Respondent accepted this proposal. Eventhough the parties had not negotiated a formal writ-ten contract, the sales quota became a term of em-ployment negotiated by the bargaining representa-tive and the Respondent. It is evident from therecord that Huebner failed to meet the requiredsales quota for 3 consecutive weeks and was vul-nerable to discharge for this reason.23 In such cir-cumstances the Board has held that "if an em-ployee provides an employer with asufficient causefor his dismissalby engaging in conduct for whichhe would have been terminated in any event, andthe employer discharges him for that reason, thecircumstance that the employer welcomed the op-portunity to discharge does not make it discrimina-tory and therefore unlawful." (Emphasis supplied.)Klate Holt Co.,161 NLRB 1606, 1612;Winn-DixieStores, Inc.,153 NLRB 273, 288. It is obvious fromthis record that the Respondent was seeking waysto get rid of the employees because they exercisedtheir statutory right to select a collective-bargainingrepresentative. But it is equally clear that Huebnerfailed to meet the sales quota negotiated betweenthe Respondent and the Union, thereby providingthe Respondent with sufficient cause to terminateher. In these circumstances, I reluctantly concludethat Huebner was discharged because she failed tomeet the sales quota within the prescribed period oftime, even though the surrounding circumstancesclearly show that the employer welcomed this op-portunity to rid itself of a leading union adherent .24The circumstances surrounding the terminationof Bremel's employment on June 9 lead me to con-clude that she was unlawfully discharged by theRespondent. As in the case of the othersales em-ployees, she had been subjected to the reprisals bythe Respondent's officials after the election. Ap-proximately a week after she returned from the dis-criminatory layoff in March, Bud Berger showedher a booklet compiled by the Respondentsettingforth all of the rules and procedures which the em-ployees were to follow.Bremelcredibly testifiedthat Bergerstated she was required to know thecontents and that the employees "bought them-selves a setof rules."Berger's remarks clearly im-plied that the rules were established because theemployees had voted in favor ofunion representa-tion.On May 29, Bremel received a written repri-mand accusingher of overstepping her authority inthatshe was allegedto have discouraged an appli-cant for employment from seeking a job at thestore. I creditBremel'sdenial that the incident oc-curred as alleged by the Respondent, and I find that23The General Counsel argues that the Respondent prevented Huebnerfrom meeting her quota by crediting some of her sales to Ryan, but a reviewof the evidence indicates that this argument is speculative at bestz'The General Counsel also argues that the Respondent shifted its defen-ses by first alleging that Huebner was laid off because of a decline in busi-the reprimand was simply a continuation of theRespondent's unlawful efforts to retaliate againstthe employees for voting in favor of the Union.After the employees returned from the layoff,Bremel'shours were rescheduled along with theother employees in order to provide coverage onthe floor. The new schedule created a hardship forBremelbecause her husband was in school and shehad a babysitter problem. She asked to have herhours changed but was informed that this could notbe done. Due to the tension created by her workingconditions and her personal problems, Bremel wentto a doctor during the first weekin June.She wasadvised to quit her job because the tension was af-fecting her physical well-being. I creditBremel'stestimony that she spoke to no one at the store con-cerningher doctor's recommendation. The Respon-dent contends thatBremelresigned from her job onJune 9.Bud Bergertestified that Bremel came intohis office on that date and announced that she wasresigningon advice of her physician. He alsotestified that business was generally good and theRespondent had no intention of laying Bremel off.WhenBremelreturned several days later to pick upher final paycheck, she was requestedto sign astatementindicating that she had resigned. I do notcredit Berger's testimony concerning the circum-stances surrounding the termination of Bremel'semployment. My determination in this regard restsnot only upon my observation of the witnesseswhile testifying, but also upon the fact that Berger'sstatement is in conflict with other evidence in therecord. The Respondent put into evidence a salesperformance chart showing the monthly sales foreach store. Examination of this document revealsthat the sales at the Gravois store during May andJune 1969 were far less than the sales for thepreceding March-the month in which the Respon-dent claimed that sales were so low that it wasnecessary to lay off all of the employees. ThusBerger'sstatement that business was good is notsubstantiated by the Respondent's own records.The fact that he felt compelled to testify otherwisegives credenceto Bremel's version of the incident. Ifind, therefore, thatBremelwas told that she wasbeinglaid off becausebusinesswas poor and whenshe volunteered that she was going to quit anyway,Berger seizedupon this as a device to convert thelayoff intoa resignation.Ifurther find that thelayoff was discriminatorily motivated.Bremel wasthe sole survivor of the group of employees whowere subjected to the Respondent's unlawfulreprisalsbecause they voted in favor of representa-tionby the Union. She had received a written repri-mand the week before her termination wrongfullyaccusingher of usurping authority. She was alsoness and later asserting that she was terminated because of a failure to meetthe sales quota There is no merit to this argument By Huebner's owntestimony she was told that business was slow and that she had failed tomeet her sales quota Thus, it is evident that both grounds were asserted bythe Respondent at the time of her termination BERGERFURNITURE COMPANY429subjected to remarksby theBergers which made itclear that the employees were goingto pay a dearprice for unionization.In these circumstances, Ifind thatBremel's layoff onJune 9by theRespon-dent was in violation of Section 8(a)(3) and (1) ofthe Act.CONCLUSIONS OF LAW1.Berger Furniture Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Retail Store Employees' Union, Local No.655, affiliated with Retail Clerks International As-sociation,AFL-CIO,isa labor organization withinthe meaning of Section 2(5) of the Act.3.TheRespondent by the statements of its su-pervisor and agent,Carl Sambo,created an impres-sion of keeping the employees' activities on behalfof the Union under surveillance in violation of Sec-tion 8(a)(1) of the Act.4.TheRespondent by the statements of its su-pervisor and agent, Carl Sambo, violated Section8(a)( 1) ofthe Actby telling employees that theirjobs were in jeopardy and by informing employeesthat the Respondent's officials would attempt tofind fault with their work in order to dischargethem because they voted in favor of unionrepresentation.5.The Respondent violated Section 8(a)(3) and(1) of the Act by unlawfully laying off all of thesales'employees at its Gravois and Manchesterstores on March 24, 1969, for the reason that theyvoted in favor of representation by the Union,thereby discriminating against the employees inorder to discourage membership in and activities onbehalf of the Union.6.The Respondent violated Section 8(a)(3) and(1) of the Act by its decision, made on April 3,1969, not to recall employee Paul Bopp for thereason that he had engaged in activities on behalfof the Union.7.The Respondent did not violate Section8(a)(3) and (1) of the Act by discharging em-ployee VickieHuebner onApril 19, 1969.8.The Respondent violated Section 8(a)(3) and(1) of the Act by laying off employee CatherineBremel onJune 9, 1969, for the reason that she hadvoted in favor of representation by the Union.THE REMEDYHaving found that the Respondent has engagedin and is engagingin unfair labor practices, I shallrecommend the issuance of an order that it ceaseand desist therefrom and that it take certain affir-mative action to effectuate the policies of the Act.As I have found that the Respondent unlawfullylaid off employee Paul Bopp on March 24, 1969,and subsequently unlawfully refused to recall thisemployee because he voted in favor of unionrepresentation and engaged in other protected,concerted activities on behalf of the Union, and as Ihave found that the Respondent unlawfully laid offemployeeCatherineBremelon June 9, 1969,because she voted in favor of union representation,Irecommended that the Respondent offer theseemployees full and immediate reinstatement totheir former or substantially equivalent position,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearningsthey may have suffered by reason of theunlawful layoffs and discharge.In making these em-ployees whole, the Respondent shall pay them asum of money equal to that which they would haveearned as wages from the date of the unlawfullayoffs and discharge to the date of the offer ofreinstatement, less any net earnings received duringsaid period.Backpay shall be computed on a quar-terly basis in a manner consistent with the Boardpolicy described inF.W. Woolworth Company,90NLRB 289, with interest thereon at 6 percent perannum computed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Although I have found that the layoff of March24, 1969, was discriminatorilymotivated, theRespondent and the Union negotiated for thereturn of four of the employees on March 31, andBopp was given a preferential recall status. Whilethis does not vitiate the unfair labor practice com-mitted by the Respondent, it does, in my judgment,rule out the need for a remedy beyond notificationthat the Respondent will not engage in similar con-duct in the future.Accordingly, upon the foregoing findings of factand conclusions of law, and upon the entire recordin this case, pursuant to Section 10(c) of the Act, Imake the following:RECOMMENDED ORDERRespondent, Berger Furniture Company, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Creating an impression that the employees'activities on behalf of the Union are being keptunder surveillance.(b) Threatening to find fault with the employees'work performance in order to discharge the em-ployees because they voted in favor of unionrepresentation.(c)Telling employees that their jobs are injeopardy because they engaged in activities on be-half of the Union and voted in favor of unionrepresentation.(d)Unlawfully laying off and unlawfully refusingto recall laid off employees because they weremembers of the Union and voted in favor of unionrepresentation.(e) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act,as amended. 430DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action whichIAPPENDIXfind will effectuate the policies of the Act:(a)Offer to the employees named below im-mediate and full reinstatementto their former jobsor, if these jobs no longer exist, to substantiallyequivalentpositionswithout prejudice to theirseniorityor other rights and privileges previouslyenjoyed bythem,and make them whole for any lossof earningsthey may have suffered by reason of thediscrimination against themin the section of thisdecisionentitled "The Remedy." The employeesentitled to immediateand fullreinstatement arePaul Boppand CatherineBremel.(b) Preserve and, upon request, make availableto theBoard or its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards,personnelrecords and reports,and all other recordsnecessaryto analyze theamountof backpay due under the terms of thisRecommended Order.(c)Notifytheabove-namedemployees, ifpresentlyserving intheArmed Forces of theUnited States of their right to fullreinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(d) Post at its Gravois and Manchesterstores,located in St. Louis County, Missouri, copies of theattached notice marked "Appendix."25 Copies ofsaid notice, on forms provided by theRegionalDirector for Region 14, after being duly signed bytheRespondent's official representative, shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places,including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 14,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.26IT IS FURTHER RECOMMENDED that the allegationssetting forth violations not specifically found hereinbe dismissed in their entirety.,2S In the eventno exceptions are filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions, recommendations,and RecommendedOrder hereinshall, asprovided in Section 102 48 of theRules and Regulations, beadopted by theBoardand become its findings, conclusions, and order, andall objections thereto shall be deemed waived forall purposesIn the eventthatthe Board's Order is enforced by a Judgment of a United States Courtof Appeals, the wordsin the noticereading "Posted by Order of the Na-tional Labor RelationsBoard" shallbe changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "26 In the eventthat this Recommended Order is adopted by the Board,thisprovision shall be modified to read "Notify the Regional Director forRegion 14,in writing, within10 days from the date ofthisOrder, what stepsRespondent has taken to comply herewith "NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify all our employees that:WE WILL NOT create an impression that weare engaging in surveillance of union activitiesby our employees.WE WILL NOT inform our employees thattheir jobs are in jeopardy because they voted infavor of union representation.WE WILL NOT threaten to find ameans todischarge our employees because they voted infavor of union representation.WE WILL NOT layoff or discharge employeesbecause they are members of the Union orbecause they voted in favor of union represen-tation.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the National Labor Relations Act, asamended.WE WILL offer to the employees namedbelow immediate and full reinstatement totheir former jobs or, if these jobs no longer ex-ist,to substantially equivalent positions, andwe will make them whole for any loss ofearningstheymay have suffered because ofour discrimination against them.Paul BoppCatherine BremelBERGER FURNITURECOMPANY(Employer)DatedBy(Representative) (Title)We will notify immediately the above-named in-dividuals, if presently serving in the Armed Forcesof the United States, of the right to full reinstate-ment,upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not be BERGER FURNITURE COMPANY431altered, defaced,or covered by any other material.Board's Office, 1040 Boatmen's Bank Building, 314Any questions concerning this notice or com-NorthBroadway, St. Louis,Missouri63102,pliance with its provisions may be directed to theTelephone314-622-4167.